The application of the above-named defendant for a review of the sentence of 10 years imposed on January 15,1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
The sentencing judge considered all the factors and the reasons for the sentence were clearly set out at the time of sentencing.
JUDGE GARY
DISSENTS: He would recommend that 5 years be suspended from her sentence because of the long time between crimes and also to maintain uniformity in sentencing in the State of Montana.
We wish to thank Dennis Loveless of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky